—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered April 15, 1992, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence adduced at the trial in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Morales, 162 AD2d 128; cf., People v Gordon, 76 NY2d 595). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]; see also, People v Ortiz, 170 AD2d 396).
Further, the defendant’s contention that the proof of his guilt was entirely circumstantial and, therefore, the trial court committed reversible error in failing to give a circumstantial evidence charge, is unpreserved for appellate review since the defendant did not request a circumstantial evidence charge or object to the charge as given (see, CPL 470.05 [2]; see also, People v Burgos, 170 AD2d 689) and we decline to reach the issue in the exercise of our interest of justice jurisdiction. Rosenblatt, J. P., Ritter, Copertino and Florio, JJ., concur.